Title: From George Washington to the New York Convention, 1 March 1777
From: Washington, George
To: New York Convention



Headquarters. Morris Town. 1s. March 1777

During the last Campain, the greatest part of the Army were, at a considerable Continental Expence, well armed; from whence I had hopes that in arming our new one, no very great difficulty would obstruct us. But in opposition to all my Orders, and notwithstanding my

utmost Vigilance, most of the Regimts going off at differt times—from difft Places—& under different Circumstances, took off with them many that were put into their hands. These no doubt are still in possession of the Individuals who bore them away, and may, I should suppose, with little Expence & some Activity in the Officers aided by the supreme Civil power in each State, be regained to the public. Unless some such Step as this is adopted, & attended with success, I fear We shall not be able to furnish a sufficient Number for our Soldiers. Satisfactory Answers to my repeated Applications on this Subject have not yet been favoured me by Congress: So that I am still a Stranger to the Resources they have. It therefore behoves each State, in Addition to my Endeavours, to exert her most unwearied Activity in arming her Quota before they march for the Field.
Our Situation & prospects compell me, in the most pressing manner to call your Attention towards expediting the recruiting & equipping of yr Batns. I beg that not a Moment’s time may be lost in innoculating them, & that (when over the Disorder) they may be marched immediately to Peekskill & placed under the Care of Brigr McDougall. The advanced season of the Year renders an Attack upon Tyconderoga over the Ice not so much to be dreaded, as to induce me to prepare against a possible Inconvenience there, at the Expence of not guarding effectually against a certain one here—Wherefore I have determined to send no more of yr Batns to that place, having ordered a sufficient force from the East. I have the honor to be Gentlemen Your most Obedt Servant.
